Title: To George Washington from John Murray & Company, 6 March 1786
From: John Murray & Company
To: Washington, George



Sir
Alexandria March 6th 1786

In reply to your favr of this date we have to say that we have already contracted for a quantity of herring at Eighteen Shillings pr bbl & give salt in excha. at three Shillings pr bus., 2/9 in Coarse & 1/3 in Liverpool Salt, on which terms we are willing to engage for two or three hundred bbls more, the fine Salt to be ⟨did⟩ either here or at Dumfries, the Coarse either at the landing where the fish are caught or in this harbor, as may be most convenient, by this we mean, if a Vessel of our own should bring it, we would deliver it where most convenient to the purchaser,

if freighted it must be receiv’d at the port of delivery; if those terms which are the only we can offer, suit, you will be kind enough to let us know as soon as convenient.
I hourly expect a Vessel from New York, which we suppose has been out about ten days, she has on board some freight for Your Excellency & should she come to an anchor near Mount Vernon, the Captn will deliver it if at hand upon shewing him the inclosed order. Very respectfully we are Sr Your most obedt Servants

John Murray & Co.


P.S. It is most likely we shall want the early fish.

